1    McGREGOR W. SCOTT
     United States Attorney
2    CHRISTOPHER S. HALES
     Assistant U.S. Attorney
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    (916) 554-2700
     (916) 554-2900 FAX
5
     Attorneys for Plaintiff
6    United States of America

7

8                        IN THE UNITED STATES DISTRICT COURT

9                           EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,          )   2:13-cr-00108-KJN
                                        )
12               Plaintiff,             )   MOTION AND ORDER TO CORRECT THE
                                        )   NAME OF PAYEE FOR RESTITUTION IN
13        v.                            )   JUDGMENT PURSUANT TO RULE 36
                                        )
14   ALICIA P. VALLES,                  )
                                        )
15               Defendant.             )
                                        )
16                                      )
                                        )
17

18       The United States, by and through its undersigned attorney,
19   hereby moves this court for an order to correct an inadvertent
20   clerical error in the defendant’s judgment pursuant to Federal Rule
21   of Criminal Procedure 36.
22       Rule 36 authorizes the correction of “[c]lerical mistakes in
23   judgments, orders or other parts of the record and errors in the
24   record arising from oversight or omission . . . at any time . . . ”
25   Fed. R. Crim. P. 36.
26       Defendant Alicia P. Valles was sentenced on July 10, 2013. The
27   Judgment and Commitment Order has the Name of Payee for restitution
28   as the “United States Treasury Department.” The judgment orders
29

30                                          1
1    restitution in the amount of $3,129.00. (Doc 12) The Name of Payee

2    should be corrected from “United States Treasury Department” to

3    “Walmart.” The case involved the alteration of a U.S. Treasury check,

4    which the defendant negotiated at Walmart, causing Walmart to pay out

5    more money than Treasury intended.

6          Restitution is intended to make the victim whole. Correcting a

7    clerical error pursuant to Rule 36 to change the Name of Payee in

8    the Judgment and Commitment Order would allow compensation to reach

9    the actual victim in this case.   The proposed correction to the

10   judgment does not affect the amount of money that was ordered to be

11   paid, it simply makes a correction by naming the proper victim/payee

12   rather than the United States Treasury Department.

13         Accordingly, the Judgment should be corrected to reflect the

14   Name of Payee and Restitution Ordered as follows:

15         Name of Payee                  Restitution Ordered

16         Walmart                        $3,129
           Return Check Team
17         GENPACT
           1300 SE 8th Street
18         Bentonville, AR 72712
19

20   DATED: September 27, 2019            McGREGOR W. SCOTT
                                          United States Attorney
21

22
                                           /s/ Michele Beckwith for_
23                                        CHRISTOPHER S. HALES
                                          Assistant U.S. Attorney
24

25   ///
26   ///
27   ///
28   ///
29

30                                        2
1                                     ORDER

2        It is hereby ordered that the Name of Payee for restitution

3    ordered shall be corrected to “Walmart”, as set forth above.

4        IT IS SO ORDERED.
5    Dated:   September 30, 2019
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

29

30                                     3
